Citation Nr: 1609877	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, including as secondary to service-connected bilateral degenerative joint disease of the first metatarsophalangeal joint of the left and right feet and to service-connected degenerative joint disease of the left and right knees.

2.  Entitlement to service connection for a bilateral hip disability, including as secondary to service-connected bilateral degenerative joint disease of the first metatarsophalangeal joint of the left and right feet and to service-connected degenerative joint disease of the left and right knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2004 to August 2007. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously remanded be the Board in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2013 remand, the Board directed the AOJ to obtain a VA addendum opinion.  The Board indicated that the clinician who provided the VA addendum opinion should identify all back and hip disabilities found to be present, discuss the significance of the back and hip findings shown on X-Rays and a MRI obtained in February 2009, and discuss whether the hip abnormality is indicative of an abnormal gait.  The Board also indicated that the clinician should provide opinions as to whether the claimed back and hip disabilities are related to active service on a direct-incurrence basis.  The Board asked that the clinician specifically consider the Veteran's statements that he carried a 30-pound machine gun and other equipment during his service; the Veteran's in-service complaints of upper back pain in March 2006 with an assessment of back strain; the Veteran's complaints of bilateral hip pain at a separation examination in February 2007; and the Veteran's complaints of hip pain to VA healthcare providers in September 2007.  The Board instructed the clinician that, for the purpose of providing the opinion, the Veteran's and his spouse's assertions that he has experienced pain and stiffness since service should be accepted as true.

The record contains a document entitled "C&P Opinion," that is dated June 25, 2013, but is not signed.  The author of the document states that the Veteran's current back and hip disorders appear to be age-related, as the most recent X-Rays revealed stable appearance of the pelvis and bilateral hips with slight flattening of the femoral heads consistent with aging.  In addition, the Veteran's lumbosacral spine reveals minimal degenerative change in the facet joints only.  A review of the Veteran's chart reveals that his gait was normal.  The author of the document opines, "I do not believe the patient's knees or bilateral lower extremity conditions have caused an abnormal gait, and thus age-related changes in his spine and hips.  I do not believe the patient's age-related changes in the back and hip have caused an abnormal gait.  Recent evaluations do not show evidence of an abnormal gait.  I do not believe the patient's current back and hip complaints are related to the service, as there was no specific injury, disease, etc.  I do not believe the patient carrying a 30-lb machine gun and other heavy equipment during his service times 2+ years has caused age-related changes in his spine.  I do not believe his current age-related back and hip conditions are related to his knees and foot conditions, as his gait is essentially normal.  The patient's age-related changes in bilateral hips are symmetrical, thus ruling out gait abnormalities causing asymmetrical pathology."  The author further opines, "I do not believe his current age-related back and hip conditions are related to his knees and foot conditions, as his gait is essentially normal.  The patient's age-related changes in bilateral hips are symmetrical, thus ruling out gait abnormalities causing asymmetrical pathology.

The June 2013 VA addendum opinion is inadequate for a number of reasons.  First, the opinion is not signed.  Therefore, it is unclear what qualifications, if any, the author had for rendering the medical opinions given.  The author also did not specifically identify all back and hip disabilities, as directed in the Board's remand.  In addition, the author did not discuss the in-service treatment for back strain, which the record shows occurred after another service member fell on the Veteran during hand-to-hand training, or the complaints of bilateral hip pain at the separation examination.  Rather, the author merely stated that "there was no specific injury, disease, etc." during service.  Furthermore, the author did not address the Veteran's complaints of hip pain in September 2007, less than one month after his discharge from active service, or the Veteran's and his spouse's assertions that he has experienced pain and stiffness since service.  Finally, the author did not provide an opinion as to whether the back and or bilateral hip disabilities were chronically aggravated by the Veteran's service-connected foot, ankle, and knee disabilities.  In that regard, the Board notes that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Accordingly, the June 2013 VA addendum opinion is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, it does not substantially complete the June 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Therefore, the case must be remanded so that the Veteran may be provided another VA addendum opinion or, if necessary, another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to a qualified VA examiner other than those who conducted the February 2009 and November 2010 VA examinations and provided the June 2013 VA addendum opinion for completion of another addendum opinion.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  Following a review of the claims file, the examiner should provide a diagnosis for each current back and bilateral hip disability, and should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disability and/or bilateral hip disability had their onset during the Veteran's active service or are otherwise etiologically related to his active service.  The opinion expressed should reflect consideration of the Veteran's statement that he carried a 30-pound machine gun and other heavy equipment for almost the entirety of his active service; the service treatment records showing complaints of upper back pain in March 2006 with an assessment of back strain; the complaints of bilateral hip pain at the separation examination in February 2007; and the complaints of hip pain in the September 2007 VA treatment record.  For the purpose of providing this opinion, the examiner should accept as true the Veteran's and his spouse's assertions in that he has experienced back and hip pain and stiffness since active service.

b.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current back disability and/or bilateral hip disability proximately due to or the result of the Veteran's service-connected disabilities.

c.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current back disability and/or bilateral hip disability aggravated by the Veteran's service-connected disabilities.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for each opinion given.  Any opinion given should reflect full consideration of the record, to include the back and hip X-Rays and MRI obtained in February 2009.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




